8 F.3d 71
303 U.S.App.D.C. 418
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Emmett STEBBINS, Appellant,v.SIGNET BANKING CORPORATION, trading as Signet Bank NA.
No. 93-7016.
United States Court of Appeals, District of Columbia Circuit.
Oct. 15, 1993.

Before:  WALD, WILLIAMS and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's order, filed November 30, 1992, be affirmed.   Stebbins' savings account was not subject to the next day availability requirements of the Expedited Funds Availability Act ("EFAA"), 12 U.S.C. § 4001 et seq.   See 12 C.F.R. 229.2(a).   Further, the bank timely responded to Stebbins' inquiry regarding his account.   Finally, there is no evidence in the record that the district court considered matters outside the pleadings in granting the motion to dismiss.   For these reasons, as the district court concluded, Stebbins' complaint failed to state a claim upon which relief could be granted, and dismissal was proper.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.